Name: Commission Regulation (EC) No 1012/94 of 29 April 1994 establishing the allocations to traditional importers from the Community quantitative quotas on certain products originating in the people's Republic of China
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  tariff policy
 Date Published: nan

 No L 111 /100 Official Journal of the European Communities 30. 4. 94 COMMISSION REGULATION (EC) No 1012/94 of 29 April 1994 establishing the allocations to traditional importers (rom the Community quantitative quotas on certain products originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas ('), and in particular Article 9 thereof, Having regard to Commission Regulation (EC) No 747/94 of 30 March 1994 establishing administration procedures for quantitative quotas on certain products originating in the People's Republic of China (2), and in particular Article 6 thereof, Whereas Regulation (EC) No 747/94 has established the portion of each of the quotas in question which is to be set aside for traditional importers and has determined the conditions and rules governing applications for alloca ­ tions from the quantities available ; Whereas in accordance with Article 5 of Regulation (EC) No 747/94 the Member States have informed the Commission of the number and aggregate amount of the import licence applications received for each of the quotas, and of the applicants' total imports for 1991 and for 1992 (the reference period) ; Whereas an examination of the figures received has revealed that in the case of the products listed in Annex I hereto the aggregate amount of the import licence appli ­ cations lodged by the traditional importers exceeds the portion of the quota set aside for them ; whereas applica ­ tions should consequently be met by applying the uniform rate of increase or reduction given in Annex I to the figure for each applicants average imports over the reference period, expressed in terms of quantity or value ; Whereas in the case of the product listed in Annex II hereto the Community aggregate of applications lodged by traditional importers is less than the amount set aside for them and whereas those applications should conse ­ quently be met in full, HAS ADOPTED THIS REGULATION : Article 1 In the case of the products listed in Annex I hereto, import licence applications lodged by traditional impor ­ ters in accordance with Article 4 of Regulation (EC) No 747/94 shall be met up to the quantity or value resulting from the application to each importer's average level of imports for 1991 and 1992 of the rate of reduction or increase specified in Annex I for each quota. Where the use of this quantitative criterion would entail allocating amounts greater than those applied for, the quantity or value allocated shall be limited to that contained in the application. Article 2 In the case of the product listed in Annex II hereto, import licence applications lodged by traditional impor ­ ters in accordance with Article 4 of Regulation (EC) No 747/94 shall be met in full . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1994. For the Commission Leon BRITTAN Member of the Commission (') OJ No L 66, 10. 3 . 1994, p. 1 . O OJ No L 87, 31 . 3 . 1994, p. 83 . 30. 4. 94 Official Journal of the European Communities No L 111 / 101 ANNEX I RATE OF REDUCTION/INCREASE Description of products subject to quotas HS/CN Code Rate of reduction/ increase Gloves 4203 29 - 31,35 % Footwear falling within HS/CN codes  ex 6402 19 (') - 19,49 % ex 6402 99 (')  ex 6403 19 (') - 13,09 %  6403 51 - 19,34 % 6403 59  ex 6403 91 (') - 64,72 % ex 6403 99 (')  ex 6404 1 1 (')  30,96 %  6404 19 10 - 32^7 % Tableware, kitchenware of porcelain or china 6911 10  17,72 % Ceramic tableware, kitchenware, other than of porcelain or 6912 00  24,02 % china Glassware of a kind used for table, kitchen, toilet, etc . 7013 + 15,66 % Radio-broadcast receivers falling within HSCN code 8527 21 + 42,39 % Toys falling within HS/CN codes  9503 41  43,811 %  9503 49 - 44,453 %  9503 90 - 40,921 % (') Excluding footwear involving special technology : shoes which have a cif price per pair of not less than ECU 12 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density poly ­ mers. ANNEX II Radio-broadcast receivers falling within HS/CN code 8527 29.